DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-10 are present.
Election of Species
 REQUIREMENT FOR UNITY OF INVENTION
3. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains claims directed to the following patentably distinct species:
 In claim 1, the buffer system is selected from:
 (a)  5-20 mM histidine salt, or
 (b)  a combination of 5-20 mM histidine salt and 5-20 mM sodium acetate; 
  the humanized anti-IL-6 receptor antibody concentration selected from:
  (a)  humanized anti-IL-6 receptor antibody is 10-90 mg/mL; 
  (b) humanized anti-IL-6 receptor antibody is 15-50 mg/mL; 

 the pH of the antibody formulation selected from:
   (a) pH of 5.5-6.5;
   (b) pH of  6.0-6.4;
    (c) pH of 6.2.
The species are independent or distinct because each formulations comprises a set of different buffers, antibody concentration and pH. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single salt concentration, antibody concentration and a single pH from the disclosed species above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

In claim 3, the stabilizer is selected from:
(a) a combination of 40-200 mM arginine hydrochloride and 15-70 g/L sucrose; or (b)  30- 70 g/L mannitol; or 
(c) 100-300 mM sodium chloride; preferably, 
the surfactant is selected from:
  the surfactant is selected from 0.1-0.7 g/L polysorbate-80. 
The species are independent or distinct because each formulations comprises a set of different stabilizers and surfactant. In addition, these species are not obvious variants of each other based on the current record.


In claim 4, antibody formulation comprising ingredients selected from:
 (1) 18-22 mg/mL humanized anti-IL-6 receptor antibody; (2) 8-15 mM histidine salt buffer solution; (3) 0.45-0.65 g/L polysorbate-80; (4) 40-60 mM arginine hydrochloride; (5) 15-25 g/L sucrose; (6) water for injection; a pH being 6.0-6.4; or
(1) 18-22 mg/mL humanized anti-IL-6 receptor antibody; (2) 8-15 mM histidine salt buffer solution; (3) 0.45-0.65 g/L polysorbate-80; (4) 30-45 g/L mannitol; (5) water for injection; a pH being 6.0-6.4; or
(1) 18-22 mg/mL humanized anti-IL-6 receptor antibody; (2) 8-15 mM histidine salt buffer solution; (3) 0.45-0.65 g/L polysorbate-80; SMRH:4840-9997-1323.1-4-Application No. 16/337,372Docket No.: 63CP-294995-US Amendment dated September 15, 2021 (4) 90-110 mM sodium chloride; (5) water for injection; a pH being 6.0-6.4.
The species are independent or distinct because each formulations comprises a unique set of different buffers, antibody concentration, stabilizers, surfactant and pH. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single antibody formulation from the disclosed formulation species above, for prosecution on the merits to which the 

In claim 5, antibody formulation comprising ingredients selected from:
(1) 20 mg/mL humanized anti-IL-6 receptor antibody; (2) 10 mM histidine salt buffer; (3) 0.5 g/L polysorbate-80; (4) 50 mM arginine hydrochloride; (5) 20 g/L sucrose; (6) water for injection; a pH being 6.2; or
 (1) 20 mg/mL humanized anti-IL-6 receptor antibody; (2) 10 mM histidine salt buffer; (3) 0.5 g/L polysorbate-80; (4) 30 g/L mannitol; (5) water for injection; a pH being 6.2; or 
(1) 20 mg/mL humanized anti-IL-6 receptor antibody; (2) 10 mM histidine salt buffer; (3) 0.5 g/L polysorbate-80; (4) 42 g/L mannitol; (5) water for injection; a pH being 6.2; or 
(1) 20 mg/mL humanized anti-IL-6 receptor antibody; SMRH:4840-9997-1323.1-5-Application No. 16/337,372Docket No.: 63CP-294995-US Amendment dated September 15, 2021 (2) 10 mM histidine salt buffer; (3) 0.5 g/L polysorbate-80; (4) 100 mM sodium chloride; (5) water for injection; a pH being 6.2.
The species are independent or distinct because each formulations comprises a unique set of different buffers, antibody concentration, stabilizers, surfactant and pH. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single antibody formulation from the disclosed formulation species above, for prosecution on the merits to which the 
4. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to all claims resides in the relationship of humanized anti-IL-6 receptor antibody formulations. The humanized anti-IL-6 receptor antibody formulation containing about 10-25mM of histidine, about 5%-10% of sucrose, about 0.1%-0.2% of Tween 20 and about 25-50mM of arginine, wherein the sugar may also be selected from mannitol, etc., the surfactant may also be selected fromTween80, poloxamer188, etc., and the pH is about 6.2; and the formulation exhibits a high stability
(CN102869346A)). Instant invention and the inventions recited in the reference relate to humanized anti-IL-6 receptor antibody formulations, which is useful for the treatment of diseases. Accordingly, the humanized anti-IL-6 receptor antibody formulations” of the individual claims does not appear to have technical relationship among these invention groups involving one or more of the same or corresponding special technical features.  Therefore, these invention species cannot be considered as a species of inventions so linked as to form a single general species concept.  The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The requirement 
5. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645